Citation Nr: 1220358	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  06-07 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral plantar fasciitis, to include as secondary to service-connected disabilities.  

2.  Entitlement to service connection for tendonitis of the bilateral knees, to include as secondary to service-connected disabilities.  

3.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected disabilities.  

4.  Entitlement to service connection for a right ankle disability, to include as secondary to service-connected disabilities.  

5.  Entitlement to service connection for a left ankle disability manifested by degenerative changes, talonavicular joint, to include as secondary to service-connected disabilities.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and his sister.  


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to October 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2005 and June 2007 decisions rendered by the St. Paul, Minnesota Regional Office (RO) of the Department of Veterans Affairs (VA).  Because this case has a complex procedural history, the Board will briefly discuss the background.  

In the September 2005 decision, the RO, in pertinent part, denied entitlement to service connection for bilateral pes planus, bilateral plantar fasciitis, and a bilateral knee disorder.  The Veteran appealed that decision.  In September 2006, the Veteran and his sister testified during a hearing before Veterans Law Judge Sabulsky.  




In June 2007, while the claims for service connection for bilateral pes planus, bilateral plantar fasciitis, and a bilateral knee disorder were pending before the Board, the RO adjudicated and denied claims of entitlement to service connection for a bilateral hip disability, and bilateral ankle disabilities.  The Veteran appealed the denial of those claims.  

In October 2007, the Board remanded the claims for service connection for bilateral pes planus, bilateral plantar fasciitis, and a bilateral knee disorder to the RO.  

In January 2008, the Veteran requested a hearing as to the appeal of the claims for service connection for bilateral hip and bilateral ankle disabilities.  In June 2008, the undersigned conducted a hearing on those issues.  Testimony was also taken regarding the claim for service connection for a bilateral knee disability.  

In October 2008, the Chairman assigned a panel to decide the appeal.  See 38 C.F.R. § 20.707.  A panel was assigned because two Veterans Law Judges had taken testimony on some of the issues on appeal.  In November 2008, a panel of Veterans Law Judges, including the undersigned, issued a decision denying claims of entitlement to service connection for bilateral plantar fasciitis and a bilateral knee disorder.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2011, the Court issued a precedential decision, finding that the statutes and regulations regarding hearings before the Board entitle an appellant to an opportunity for a hearing before all the Board members who will ultimately decide the appeal and that the failure to afford the appellant an opportunity for a personal hearing before one member of the Board panel which adjudicated the appeal was prejudicial.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  Accordingly, the Court vacated and remanded the matters to the Board.  

While these matters were pending at the Board and at the Court, the RO granted pending claims of entitlement to service connection for a low back disability, a bilateral hallux valgus disability, and a major depressive disorder.  

In a December 2011, pursuant to the Court's decision, the Board sent a letter to the Veteran asking him if he wanted a hearing before the third member of the panel who would decide his case.  In January 2012, the Veteran responded that he did not want a hearing with the third member of the panel.  

In a March 2012 letter, the Board advised the Veteran that Veterans Law Judge Sabulsky was no longer employed at the Board and offered him the opportunity for a hearing before a new member of the panel.  That same month, the Veteran responded that he did not want a hearing with a new member of the panel.  

Here, because the Veterans Law Judge who took testimony in September 2006 is no longer employed at the Board and because the Veteran does not want a hearing with a new Board member, there is no longer a requirement that a panel issue a decision in these matters.  Rather, the adjudication of the claims is best addressed by a single-judge decision by the undersigned who had the opportunity to preside over the June 2008 hearing.  

In January 2011, the RO inferred a claim for a total disability evaluation based on individual unemployability (TDIU).  It deferred adjudicating the claim pending the results of a VA examination.  The examination was conducted in April 2011; however, the RO has yet to decide the claim.  Therefore, it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.   

In September 2011, the Veteran submitted additional evidence to the Board accompanied by a waiver of initial AOJ review of such.  

The issues of entitlement to service connection for bilateral plantar fasciitis, tendonitis of the bilateral knees, and a right and left ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

Finally, the following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."


FINDING OF FACT

While the record contains isolated reports of bilateral hip pain, the weight of the evidence is against a finding that the Veteran has a current bilateral hip disability.  


CONCLUSION OF LAW

In the absence of current disability, the criteria for service connection for a bilateral hip disability have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (the Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

The Veteran was apprised of VA's duties to both notify and assist in correspondence dated in March and June 2005, March 2006, and October 2007.  Specifically regarding VA's duty to notify, the notifications to the Veteran apprised him of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the veteran's behalf.  The Veteran was also apprised of the criteria for assigning disability ratings and for award of an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Recognition is given to the fact that complete VCAA notice was provided after the initial unfavorable AOJ decision regarding the claims for service connection for bilateral plantar fasciitis and bilateral knee disabilities.  However, the Federal Circuit Court and Court have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, and then go back and readjudicate the claim, such that the essential fairness of the adjudication - as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV). (where the Federal Circuit Court held that a SOC or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the March 2006 notice was provided to the Veteran, the claims were readjudicated in a June 2006 SSOC. 

It therefore follows that a prejudicial error analysis by way of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is simply not warranted here.  Furthermore, to the extent it could be argued that there was a timing error; overall, the Veteran was afforded a meaningful opportunity to participate in the adjudication of his service connection claims.  Overton v. Nicholson, 20 Vet. App. 427, 435 (2006). 

The Board also recognizes the fact that the aforementioned letters failed to provide the Veteran notice of the criteria needed to establish service connection on a secondary basis.  As noted directly above, failure to provide pre-adjudicative notice of any of the necessary duty to notify elements is presumed to create prejudicial error.  Sanders v. Nicholson.  The Secretary has the burden to show that this error was not prejudicial to the veteran.  Id. at 889.  Lack of prejudicial harm may be shown in three ways: (1) that any defect was cured by actual knowledge on the part of the claimant, (2) that a reasonable person could be expected to understand from the notice what was needed, or (3) that a benefit could not have been awarded as a matter of law.  Id. at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated that this was not an exclusive list of ways that error may be shown to be non prejudicial.  See Sanders, 487 F.3d 881.  In order for the Court to be persuaded that no prejudice resulted from a notice error, the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Board finds that the notice error did not affect the essential fairness of the adjudication.  The testimony rendered by the Veteran at his June 2008 personal hearing shows that he has actual knowledge of the criteria for establishing service connection on a secondary basis.  Argument presented by his representative also demonstrates an understanding of the principals of secondary service connection.  Thus, as the Board finds the Veteran had actual knowledge of the elements of establishing service connection on a secondary basis, any failure to provide him with adequate notice of this element is not prejudicial.  See Sanders, 487 F.3d 881.  

The Veteran's service treatment records, VA medical records, VA examination reports, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In July 2008 and September 2011, the Veteran submitted a private medical record with a waiver of RO adjudication.  See 38 C.F.R. § 20.1304(c) (2011) (holding that any additional pertinent evidence received by the Board that has not already been considered by the RO must be referred to the RO for consideration unless there has been a waiver of such consideration).  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Since the most recent remand, the RO/AMC obtained Social Security Administration records and the Veteran was afforded several VA examinations.  The examinations included opinions addressing the issues on appeal.  As such, the Board finds that there has been substantial compliance with its October 2007 remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has not referenced any outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  The Veteran underwent VA examinations in August 2005, December 2006, December 2007, and March and June 2010.  Collectively, with respect to the claim adjudicated herein, the reports include evidence as the current nature and etiology of hid current complaints.  As discussed herein, the examination and examination opinions are considered adequate for decisional purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board notes that the Veteran also underwent a VA TDIU examination in April 2011.  The RO/AOJ has yet to review the examination report and issue a supplemental statement of the case.  The Board finds, however, that remanding the claims for the issuance of a supplemental statement of the case is not required as the examination report primarily pertains to the claim for TDIU; a claim which is not before the Board on appeal.  In addition, to the extent it contains relevant findings as to the current nature and etiology of the disability claimed on appeal; it appears that the examiner merely copied results from earlier examination reports.  Those examination reports have been considered by the RO.  

Finally, the Veteran was provided an opportunity to set forth his contentions during the hearings before RO personnel and before members of the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, collectively, the Decision Review Officer and the undersigned Veterans Law Judge identified the issue on appeal and solicited the Veteran to identify evidence relevant to the claim.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted other than medical opinions that were to be procured and submitted by the Veteran and his representative.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, supra.

II.  Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

The Board has reviewed the claim but finds that the preponderance of the evidence is against the claim for entitlement to service connection for a bilateral hip disability.  

First, the Board has considered the Veteran's allegations that he was overweight on service entrance, was required to undergo a forced weight loss program, and had bilateral hip pain following exercise.  The Board notes that the Veteran's service treatment records do not reveal complaints or treatment for the hips.  Rather the service discharge examination noted normal lower extremities.  

Before determining the credibility of the Veteran's statements regarding service incurrence of a bilateral hip disability, the Board must first determine if the Veteran has a current bilateral hip disability.  Unfortunately, the Board finds that the weight of the evidence is against such a finding.  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).   

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this matter, however, there is no probative evidence showing a bilateral hip disability at any point during the period under appellate review.  

Here, the evidence reveals intermittent reports of hip pain without findings of any underlying pathology.  For instance, in a December 2005 VA record, it was noted that the Veteran provided a history of bilateral knee pain that radiated to the hips and ankles, onset during service.  No diagnosis was rendered.  Similarly, in a May 2006 VA medical record, the Veteran reported painful hips.  The assessment was joint pain.  

The included SSA disability determination records show that he is disabled for SSA purposes for psychiatric disorders and a secondary diagnosis of other disorders of bone and cartilage.  They do not show a bilateral hip disability.  

Similarly, the submitted private medical treatment records do not confirm a current disability.  For instance, in the June 2008 letter from Dr. J. H., the chiropractor does not identify any current hip disability.  Rather, he indicates that the Veteran has normal range of motion of the hip joints but with passive pain at the end of range of motion.  Moreover, in the March 2010 letter from Dr. J. H., the chiropractor acknowledges that there is no radiologic evidence of any right hip disability.  

The Board acknowledges that Dr. J. H. indicates that there is 2006 radiologic evidence of a degenerative changes in the left hip.  The Board does not find the report competent medical evidence.  First, the chiropractor does not further describe the x-ray.  Significantly, the March 2010 VA examiner located May 2006 x-rays of the hip but did not find any evidence of arthritic changes.  Moreover, private chiropractor Dr. A. M. in an August 2011 letter also verifies that the 2006 VA x-ray findings did not show a current hip disability.  These findings of no left hip disability are consistent with the more x-ray evidence conducted during the March 2010 VA examination which revealed no arthritic changes to the left hip.   

Finally, as to the August 2011 letter from private chiropractor, Dr. A. M., the chiropractor decidedly did not provide a diagnosis of a bilateral hip due to the lack of radiological evidence of a current disability.  The chiropractor acknowledges that review of the VA x-ray reports from 2006 did not reveal evidence of a hip disability.  He specifically declined to offer any etiology opinion based on the lack of an identifiable disability.

As regards the March 2010 VA examination results, the Board finds it significant that the examiner was unable to render a diagnosis of a hip disability.  In this respect, the examiner stated 

There is no diagnosis because, although there are symptoms, there is no clinical objective evidence of diagnosable disease or pathology.

Additionally, in June 2010, the same VA examiner conducted the March 2010 VA examination was unable to render an opinion as to the etiology of a bilateral hip disability in the absence of a current diagnosis.  

In total, the weight of the evidence reveals that while the Veteran has bilateral hip pain, he does not have a hip disability.  It is important to note that pain alone does not constitute a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.")  As noted, Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Accordingly, the Board has no choice but to deny the claim.  Of course, should any painful hip condition develop into a disability, the Veteran is certainly free to apply with the RO to petition to reopen his claim.  


ORDER

Entitlement to service connection for a bilateral hip disability is denied.  


REMAND

As regards the claims for service connection for bilateral plantar fasciitis, tendonitis of the knees, and bilateral ankle disabilities, the Board finds that further medical opinion is required to address the possible relationship between current disabilities and the Veteran's service-connected disabilities.  

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected disability, the veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Bilateral Ankle Condition

Here, while the Veteran underwent a VA examination in March 2010, the medical opinion only addressed the question of causation and did not address whether the service-connected pes planus disability or low back disability aggravated any current right or left ankle disability.  Similarly, the VA medical opinion provided in June 2010 only addressed whether the current ankle condition was "caused by or the result of" the pes planus and lumbar spine disability.  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions and be based upon prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

The Court has indicated that "not due to," "not caused by," or "not related to" a service-connected disability is insufficient to address the question of aggravation under § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 449 (1995) ("[I]t is a big stretch of the English language to construe the phrase 'no etiological relationship between the veteran's service-connected right knee arthritis and the subsequent onset of left knee and bilateral hip arthritis' as encompassing aggravation")  

As such, further examination is required prior to adjudication of these claims.  

Plantar Fasciitis and Bilateral Knee Tendonitis

There also remains inadequate medical evidence to adjudicate the claims for service connection for plantar fasciitis and for bilateral knee tendonitis.  

First, while an opinion as to the etiology of the disabilities was provided following an August 2005 VA examination, it contains no rationale, thus it is not probative.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007)(A medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Similarly, the October 2005 VA medical record and April 2007 SSA disability examination indicating a "possible" relationship are also not probative.  See generally, Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  

Several other medical opinions of record essentially the evidentiary threshold to render a decision.    For instance, the July 2007 VHA examiner opined that there was insufficient in-service documentation to conclude that bilateral plantar fasciitis was related to active service.  This opinion is not probative because it incorrectly required medical documentation of an in-service injury.  38 C.F.R. § 3.303(b).  Similarly, the June 2008 opinion from Dr. J.H. did not address the etiology of the Veteran's bilateral plantar fasciitis and is thus not probative.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that competent evidence is that which is probative or tends to establish the proposition that it is offered to prove).  In addition, while it contained an opinion as to secondary service connection, it did not conclude that any plantar fasciitis or bilateral knee disability were directly incurred during service.  

The December 2007 VA examination contains an analysis as to why the plantar fasciitis and bilateral knee disorders were not likely incurred during service.  That opinion took into consideration the Veteran's lay history and post-service work history.  The opinion does not address whether service connection is warranted on a secondary basis.  

Finally, as to the August 2011 opinion from Dr. A. M., it does not appear to take into account the Veteran's post-service employment history and the effects of such employment on his joints.

Given the foregoing, the Board finds that additional examination is required.  

Lastly, the Board notes that the Veteran receives treatment from the Minneapolis VA Medical Center (VAMC).  The record contains treatment notes dated through October 2010.  The RO/AOJ should obtain updated treatment notes.  

Accordingly, these matters are REMANDED for the following action:

1.  Obtain all outstanding records of treatment for the disabilities on appeal from the Minneapolis VAMC since October 2010.  

2.  Arrange for the Veteran to undergo a VA examination to obtain evidence as to the nature and etiology of his current plantar fasciitis, bilateral knee tendonitis, and bilateral ankle disabilities.  By necessity, the examination must also include findings as to the current nature and severity of service-connected bilateral pes planus and lumbar spine degenerative disc disease.  

The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should express an opinion as to the following:  

As to the bilateral plantar fasciitis condition:  

a.  Is it at least as likely as not (i.e. a 50 percent probability or more) that bilateral plantar fasciitis was incurred in or aggravated by the Veteran's active military service?  In rendering your opinion, please state your agreement or disagreement with the August 2011 opinion from Dr. A. M. indicating that long-term over pronation can lead to plantar fasciitis. 

b.  What is the likelihood that a current service-connected disability causes plantar fasciitis?  

c.  What is the likelihood that a current service-connected disability aggravates plantar fasciitis?  

As to the current bilateral knee tendonitis:  

a.  Is it at least as likely as not (i.e. a 50 percent probability or more) that bilateral knee tendonitis was incurred in or aggravated by the Veteran's active military service?  In rendering your opinion, please state your agreement or disagreement with the August 2011 opinion from Dr. A. M. indicating that the current knee and ankle conditions are due to an accumulations of multiple minor injuries of the feet sustained while training in the Navy.

b.  What is the likelihood that current service-connected disabilities cause bilateral knee tendonitis?  

c.  What is the likelihood that current service-connected disabilities aggravate bilateral knee tendonitis?  

As to the bilateral ankle condition:   

a.  Is it at least as likely as not (i.e. a 50 percent probability or more) that a right or left ankle disability was incurred in or aggravated by the Veteran's active military service?  In rendering your opinion, please state your agreement or disagreement with the August 2011 opinion from Dr. A. M. indicating that the current knee and ankle conditions are due to an accumulations of multiple minor injuries of the feet sustained while training in the Navy.


b.  Is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's right ankle disability is aggravated by service-connected disabilities (i.e. a chronic worsening), to include bilateral pes planus, lumbar spine degenerative disc disease or bilateral hallux valgus?    

c.  Is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's left ankle disability is aggravated by service-connected disabilities (i.e. a chronic worsening), to include bilateral pes planus, lumbar spine degenerative disc disease or bilateral hallux valgus?    

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Then, readjudicate the Veteran's claims properly on appeal.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


